           Case 4:19-cv-01669-SGC Document 18 Filed 03/31/21 Page 1 of 17                                FILED
                                                                                                2021 Mar-31 PM 04:26
                                                                                                U.S. DISTRICT COURT
                                                                                                    N.D. OF ALABAMA


                       UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ALABAMA
                             MIDDLE DIVISION

HOLLI WRIGHT,                                       )
                                                    )
          Plaintiff,                                )
                                                    )
v.                                                  )   Case No. 4:19-cv-01669-SGC
                                                    )
SOCIAL SECURITY                                     )
ADMINISTRATION, Commissioner,                       )
                                                    )
          Defendant.                                )

                                MEMORANDUM OPINION 1

          The plaintiff, Holli Wright, appeals from the decision of the Commissioner of

the Social Security Administration (“Commissioner”) denying her application for a

period of disability and disability insurance benefits (“DIB”). Wright timely pursued

and exhausted her administrative remedies, and the decision of the Commissioner is

ripe for review. For the reasons stated below, the Commissioner’s decision is due

to be affirmed.

I.        FACTS, FRAMEWORK, AND PROCEDURAL HISTORY

          On January 11, 2017, Wright applied for a period of disability and disability

insurance benefits under Title XVI of the Social Security Act. (R. 11). In her

application, Wright alleged disability beginning on December 11, 2016, due to



1
    The parties consented to magistrate judge jurisdiction pursuant to 28 U.S.C. § 636(c). (Doc. 10).
       Case 4:19-cv-01669-SGC Document 18 Filed 03/31/21 Page 2 of 17




chronic pain, lupus, morbid obesity, anxiety/obsessive and depressive/bipolar

disorders, and seizure disorder. (R. 11, 13). Wright was forty years old at her alleged

onset date and forty-two at the time of the decision by the Administrative Law Judge

(“ALJ”). (R. 11). She has a twelfth-grade education and past work experience as a

sales clerk, retail store manager, credit clerk, and kitchen supervisor. (R. 23).

Wright alleges she is unable to work “primarily due to chronic moderately severe

pain and swelling in her legs from lupus.” (Doc. 16 at 5). Wright testified she cannot

stand without it causing swelling and fluid retention in her legs, knees, and feet and

that traveling and sitting where her “legs dangle at all” causes swelling in her legs.

(R. 120-21). Wright stated severe swelling occurred two or three times a month and

lasted three to four days. (R. 121).

       On April 4, 2017, the Social Security Administration (“SSA”) initially denied

Wright’s claim, after which she requested a hearing before an ALJ. (R. 11). On

January 22, 2019, the ALJ held a video hearing at which Diana L. Kizer, an impartial

vocational expert, also appeared and testified. (R. 11). Following the hearing, the

ALJ denied Wright’s claim. (R. 8). After exhausting her administrative remedies,

Wright timely filed the instant appeal.

      To establish eligibility for disability benefits, a claimant must show “the

inability to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death


                                          2
       Case 4:19-cv-01669-SGC Document 18 Filed 03/31/21 Page 3 of 17




or which has lasted or can be expected to last for a continuous period of not less than

twelve months.” 42 U.S.C. §§ 416(i)(1)(A), 423(d)(1)(A); see also 20 C.F.R. §

404.1505(a). The SSA employs a five-step sequential analysis to determine an

individual’s eligibility for disability benefits. 20 C.F.R. § 416.920(b).

      First, the Commissioner must determine whether the claimant is engaged in

“substantial gainful activity.” Id. “Under the first step, the claimant has the burden

to show that she is not currently engaged in substantial gainful activity.” Reynolds-

Buckley v. Comm’r of Soc. Sec., 457 F. App’x 862, 863 (11th Cir. 2012). If the

claimant is engaged in substantial gainful activity, the Commissioner will determine

the claimant is not disabled. At the first step, the ALJ determined Wright met the

insured status requirement of the Social Security Act through December 31, 2021,

and had not engaged in substantial gainful activity since December 11, 2016—her

alleged onset date. (R. 13).

      If a claimant is not engaged in substantial gainful activity, the Commissioner

must next determine whether the claimant suffers from a severe physical or mental

impairment, or combination of impairments, which has lasted or is expected to last

for a continuous period of at least twelve months. 20 C.F.R. §§ 416.920 (a)(4)(ii),

(c). An impairment “must result from anatomical, physiological, or psychological

abnormalities which can be shown by medically acceptable clinical and laboratory

diagnostic techniques.” 20 C.F.R. § 416.921. Furthermore, it “must be established


                                          3
       Case 4:19-cv-01669-SGC Document 18 Filed 03/31/21 Page 4 of 17




by medical evidence consisting of signs, symptoms, and laboratory findings, not

only by [the claimant’s] statement of symptoms.” Id.; see 42 U.S.C. § 423(d)(3).

       An impairment is severe if it “significantly limits [the claimant’s] physical or

mental ability to do basic work activities . . . .” 20 C.F.R. § 416.922(c). “[A]n

impairment can be considered as not severe only if it is a slight abnormality which

has such a minimal effect on the individual that it would not be expected to interfere

with the individual’s ability to work, irrespective of age, education, or work

experience.” Brady v. Heckler, 724 F.2d 914, 920 (11th Cir. 1984); see 20 C.F.R. §

404.1521(a).   A claimant may be found disabled based on a combination of

impairments, even though none of her individual impairments alone is disabling. 20

C.F.R. § 416.920. The claimant bears the burden of providing medical evidence

demonstrating an impairment and its severity. 20 C.F.R. § 416.912(a). If the

claimant does not have a severe impairment or combination of impairments, the

Commissioner will determine the claimant is not disabled.              20 C.F.R. §§

416.920(a)(4)(ii), (c). At the second step, the ALJ determined Wright has the

following   severe    impairments:    “chronic    pain;   lupus;    morbid     obesity;

anxiety/obsessive and depressive/ bipolar disorders; and seizures.” (R. 13).

      If the claimant has a severe impairment or combination of impairments, the

Commissioner must then determine whether the impairment meets or equals one of

the “Listings” found in 20 C.F.R. Part 404, Subpart P, Appendix 1. 20 C.F.R. §§


                                          4
       Case 4:19-cv-01669-SGC Document 18 Filed 03/31/21 Page 5 of 17




416.920(a)(4)(iii), (d). If the claimant’s impairment meets or equals one of the

Listings, the Commissioner will determine the claimant is disabled. Id. The

claimant bears the burden of proving her impairment meets or equals one of the

Listings. Reynolds-Buckley, 457 F. App’x at 863. At the third step, the ALJ

determined Wright did not have an impairment or combination of impairments that

met or medically equaled the severity of one of the Listings. (R. 14).

      If the claimant’s impairment does not meet or equal one of the Listings, the

Commissioner must determine the claimant’s residual functional capacity (“RFC”)

before proceeding to the fourth step. 20 C.F.R. § 416.920(e). A claimant’s RFC is

the most she can do despite her impairment. 20 C.F.R. § 416.945(a). At the fourth

step, the Commissioner compares the assessment of the claimant’s RFC with the

physical and mental demands of the claimant’s past relevant work. Id. “Past

relevant work is work that [the claimant has] done within the past 15 years, that was

substantial gainful activity, and that lasted long enough for [the claimant] to learn to

do it.” 20 C.F.R. § 416.960(b)(1). The claimant bears the burden of proving her

impairment prevents her from performing her past relevant work. Reynolds-Buckley,

457 F. App’x at 863. If the claimant is capable of performing past relevant work,

the Commissioner will determine the claimant is not disabled. 20 C.F.R. §§

416.920(a)(4)(iv), (f).

      Before proceeding to the fourth step, the ALJ determined Wright had the RFC


                                           5
       Case 4:19-cv-01669-SGC Document 18 Filed 03/31/21 Page 6 of 17




to perform a limited range of medium work. (R. 16). Specifically, the ALJ found

Wright could perform medium work, as defined in 20 C.F.R. § 404.1567(c), with

the following limitations:

      [S]he is capable of frequent climbing of ramps and stairs. She is unable
      to climb ladders, ropes, and scaffolds. She is capable of frequently
      balancing, stooping, kneeling, crouching and crawling. She must avoid
      all exposure to hazards such as open flames, unprotected heights, and
      dangerous moving machinery. She is also limited to unskilled work,
      which is simple, repetitive, and routine. Her supervision must be
      simple, direct, concrete, constructive, and supportive. Interpersonal
      contact with supervisors and coworkers must be incidental to the work
      performed. She must not be required to work at fast-past production
      line speeds. She should have only occasional, gradually-introduced
      workplace changes. She must have normal, regular work breaks at least
      every two hours. She should have only occasional, casual contact with
      the general public.

(R. 16). At the fourth step, the ALJ determined Wright was unable to perform her

past relevant work. (R. 23). However, with the aid of testimony from the vocational

expert (“VE”), the ALJ found Wright could perform the duties of a marker and mail

clerk. (R. 24). Therefore, the ALJ concluded Wright had not been under a disability

from December 11, 2016, through the date of the decision. (R. 24).

II.   STANDARD OF REVIEW

      Review of the Commissioner’s decision is limited to determining whether: (1)

it is supported by substantial evidence; and (2) the Commissioner applied correct

legal standards. Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir.

2004). A district court reviews the Commissioner’s findings of fact with deference


                                         6
        Case 4:19-cv-01669-SGC Document 18 Filed 03/31/21 Page 7 of 17




and may not reconsider the facts, reevaluate the evidence, or substitute its judgment

for that of the Commissioner. Ingram v. Comm’r of Soc. Sec. Admin., 496 F.3d

1253, 1260 (11th Cir. 2007); Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir.

2005). Rather, a district court must “scrutinize the record as a whole to determine

whether the decision reached is reasonable and supported by substantial evidence.”

Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983) (internal citations

omitted). Substantial evidence is “such relevant evidence as a reasonable person

would accept as adequate to support a conclusion.” Id. It is “more than a scintilla,

but less than a preponderance.” Id. A district court must uphold factual findings

supported by substantial evidence, even if the preponderance of the evidence is

against those findings. Miles v. Chater, 84 F.3d 1397, 1400 (11th Cir. 1996) (citing

Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990)).

       A district court reviews the Commissioner’s legal conclusions de novo. Davis

v. Shalala, 985 F.2d 528, 531 (11th Cir. 1993). “The [Commissioner’s] failure to

apply the correct law or to provide the reviewing court with sufficient reasoning for

determining that the proper legal analysis has been conducted mandates reversal.”

Cornelius v. Sullivan, 936 F.2d 1143, 1145-46 (11th Cir. 1991).

III.   DISCUSSION

       Wright presents two arguments on appeal: (1) the ALJ improperly applied the

Eleventh Circuit’s pain standard; and (2) the ALJ failed to properly articulate good


                                         7
       Case 4:19-cv-01669-SGC Document 18 Filed 03/31/21 Page 8 of 17




cause for according less weight to the opinions of her treating physicians. (Doc. 16

at 4, 10). The arguments are addressed in turn.

      A.     Application of the Pain Standard

      Wright asserts the ALJ failed to properly evaluate her allegations of pain

under the Eleventh Circuit’s pain standard. (Id. at 4). Under the pain standard:

      In order to establish a disability based on testimony of pain and other
      symptoms, the claimant must satisfy two parts of a three-part test
      showing: (1) evidence of an underlying medical condition; and (2)
      either (a) objective medical evidence confirming the severity of the
      alleged pain; or (b) that the objectively determined medical condition
      can reasonably be expected to give rise to the claimed pain. See Holt
      v. Sullivan, 921 F.2d 1221, 1223 (11th Cir. 1991). If the ALJ discredits
      subjective testimony, he must articulate explicit and adequate reasons
      for doing so. See Hale v. Bowen, 831 F.2d 1007, 1011 (11th Cir. 1987).

Wilson v. Barnhart, 284 F.3d 1219, 1225 (11th Cir. 2002); see 20 C.F.R. § 404.1529.

      If a claimant satisfies the first part of the test, the ALJ must evaluate the

intensity, persistence, and effect of the claimant’s symptoms on her ability to work.

See 42 U.S.C. § 423(d)(5)(A); 20 C.F.R. §§ 404.1529(c)-(d), 416.929(c)-(d). While

evaluating the evidence, the ALJ must consider whether inconsistencies exist within

the evidence or between the claimant’s statements and the evidence, including her

history, medical signs, laboratory findings, and statements by medical sources or

other sources about her symptoms’ impacts.          20 C.F.R. §§ 404.1529(c)(4),

416.929(c)(4). In determining whether substantial evidence supports an ALJ’s

credibility determination, “[t]he question is not . . . whether the ALJ could have


                                         8
       Case 4:19-cv-01669-SGC Document 18 Filed 03/31/21 Page 9 of 17




reasonably credited [the claimant’s] testimony, but whether the ALJ was clearly

wrong to discredit it.” Werner v. Comm’r of Soc. Sec., 421 F. App’x 935, 939 (11th

Cir. 2011). The ALJ is not required to conduct a symptom analysis, but the reasons

for the findings must be clear enough that they are obvious to a reviewing court. See

Foote v. Chater, 67 F.3d 1553, 1562 (11th Cir. 1995). “A clearly articulated

credibility finding with substantial supporting evidence in the record will not be

disturbed by a reviewing court.” Id. (citation omitted). Under the relevant Social

Security Ruling:

      In evaluating an individual’s symptoms, it is not sufficient for [the ALJ]
      to make a single, conclusory statement that “the individual's statements
      about his or her symptoms have been considered” or that “the
      statements about the individual's symptoms are (or are not) supported
      or consistent.” It is also not enough for [the ALJ] simply to recite the
      factors described in the regulations for evaluating symptoms. The
      determination or decision must contain specific reasons for the weight
      given to the individual's symptoms, be consistent with and supported
      by the evidence, and be clearly articulated.

SSR 16-3p (S.S.A. Oct. 25, 2017), 2017 WL 5180304 at *10.

      Wright claims she experiences “chronic moderately severe pain and swelling

in her legs from lupus” and the resulting pain and discomfort make her unable to

work. (Doc. 16 at 5). At the hearing, Wright testified she was unable to work

primarily due to swelling and fluid retention in her knees, ankles, and legs; she noted

these symptoms had increased in frequency and severity over the previous five years.

(R. 121). Wright also explained the side-effects from her medications caused her to


                                          9
       Case 4:19-cv-01669-SGC Document 18 Filed 03/31/21 Page 10 of 17




fall asleep while attempting to work. (R. 127). She cited a specific instance during

her previous employment when she started falling asleep while standing and

performing a transaction at a cash register. (Id.). Wright further testified she had to

change positions frequently throughout the day to prevent pain and swelling in her

lower limbs. (R. 122). She alleged she could only sit or stand for fifteen to twenty

minutes before needing to change positions. (R. 123). Wright testified she needed

to spend approximately half of each day lying down and that she was unable to get

out of bed on “some days.” (R. 124).

      The ALJ found Wright’s medically determinable impairments could

reasonably be expected to produce some of the alleged symptoms but her statements

regarding the intensity, persistence, and limiting effects of these symptoms were not

entirely consistent with the medical evidence and other evidence in the record. (R.

17). Specifically, the ALJ relied on: (1) the lack of evidence of these symptoms in

Wrights’ doctors’ treatment notes; (2) Wright’s activities of daily living; and (3)

medical opinion evidence.

      First, the ALJ accurately discussed examination notes generated by Wright’s

treating physicians from 2016 through 2018. (R. 17-22). While these records often

reflect edema in Wright’s legs and generalized muscle tenderness, they also

consistently show normal motor strength, range of motion, gait, and sensation in her

legs. (R. 17-22; see, e.g., R. 343, 355, 498-99, 611, 669, 677, 681, 693, 701, 845,


                                          10
       Case 4:19-cv-01669-SGC Document 18 Filed 03/31/21 Page 11 of 17




1017, 1076). Treatment for edema included counselling on diet and exercise. (E.g.

R. 345, 353, 360). These consistent, benign physical findings provide substantial

evidence to support the ALJ’s conclusion that Wright’s pain was not as severe as

she alleged. Wright points to other treatment notes showing her reports of symptoms

including pain, myalgia, fatigue, vision changes, nausea, vomiting, joint pain,

muscle pain, muscle cramps, and muscle weakness, as well as pain and swelling in

her hips, knees, ankles, and legs. (Doc. 16 at 7-1; see R. 309, 311, 314, 316, 335).

However, this argument runs contrary to the applicable standard of review under

which the court is not permitted to substitute its own judgment for the ALJ’s, so long

as substantial evidence supports the ALJ’s decision.

      The ALJ also relied on Wright’s self-reported activities of daily living, which

included the ability to: (1) prepare her own meals daily; (2) clean the bathroom; (3)

load the dishwasher; (4) do laundry; (5) shop for groceries twice a week; (6) drive;

and (7) handle household finances (R. 21; see R. 259-60). Additionally, the ALJ

noted Wright reported her activities of daily living improved with medication. (R.

21; see R. 1010-1044).

      As to opinion evidence, the ALJ gave great weight to Dr. Thomas McKinnon,

a state agency physician who reviewed Wright’s medical records and concluded she

could: (1) occasionally lift fifty pounds; (2) frequently lift twenty-five pounds; (3)

stand and/or walk for six hours during an eight-hour workday; and (4) sit for six


                                         11
          Case 4:19-cv-01669-SGC Document 18 Filed 03/31/21 Page 12 of 17




hours during an eight-hour work day. (R. 21; see R. 147). Dr. McKinnon also

concluded Wright could frequently climb ramps and stairs, balance, stoop, kneel,

and crawl; could never climb ladders, ropes, or scaffolds; and should avoid any

exposure to hazards. (Id.).2

          The foregoing substantial evidence, which is properly considered when

applying the pain standard, supports ALJ’s conclusion that Wright’s pain was not as

debilitating as alleged.

B.        Weight Given to the Opinions of Treating Physicians

          An ALJ must state with particularity the weight given to medical opinions and

the reasons for doing so. Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1179

(11th Cir. 2011) (citing Sharfarz v. Bowen, 825 F.2d 278, 279 (11th Cir. 1987)).

Moreover, an ALJ must give the medical opinions of treating physicians “substantial

or considerable weight,” absent clearly articulated good cause. Id. (internal quotation

marks omitted). An ALJ’s failure to clearly articulate the weight assigned to a

medical opinion is an error that requires reversal and remand. See McClurkin v. Soc.

Sec. Admin., 625 F. App’x 960, 962 (11th Cir. 2015) (“In the absence of [a clear

articulation of the weight given different medical opinions], it is impossible for a

reviewing court to determine whether the ultimate decision on the merits of the claim

is rational and supported by substantial evidence[,]” and “‘we will decline to affirm


2
    The remaining opinion evidence is discussed in the following section of this opinion.
                                                 12
       Case 4:19-cv-01669-SGC Document 18 Filed 03/31/21 Page 13 of 17




simply because some rationale might have supported the ALJ’s conclusion.’”

(quoting Winschel, 631 F.3d at 1179)).

      The ALJ is free to reject a treating physician’s opinion but must “clearly

articulate the reasons for giving less weight to the opinion of a treating physician,

and failure to do so is reversible error.” MacGregor v. Bowen, 786 F.2d 1050, 1053

(11th Cir. 1986). The ALJ’s reasons for discrediting a treating physician’s opinion

also must be supported by substantial evidence. Lamb v. Bowen, 847 F.2d 698, 703

(11th Cir. 1988). An ALJ may discount a doctor’s opinion, including a treating

doctor’s opinion, when the opinion is conclusory; the doctor fails to provide

objective evidence to support his or her opinions; or the opinion is inconsistent with

the record as a whole. See id. Additionally, opinions on some issues are not medical

opinions but are instead “opinions on issues reserved to the Commissioner because

they are administrative findings that are dispositive of a case; i.e., that would direct

the determination or decision of disability.” 20 C.F.R. § 404.1527(d). These non-

medical opinions include opinions about a claimant’s status as disabled or being

unable to work. See id.

      Here, Wright contends the ALJ erred in his treatment of the opinion evidence

from two of her treating physicians, Drs. Walter Chatham and Jason Ham. (Doc. 16

at 11). Each doctor’s opinions are addressed in turn. The record includes three

opinions from Dr. Chatham: (1) a February 20, 2017 form he completed in response


                                          13
       Case 4:19-cv-01669-SGC Document 18 Filed 03/31/21 Page 14 of 17




to a request for medical information related to Wright’s food assistance program (R.

597); (2) a May 30, 3017 “To Whom It May Concern” letter (R. 661); and (3) a May

31, 2017 physical capacity form (R. 662-64). The February 20, 2017 opinion

includes responses to seven questions, which Dr. Chatham completed by checking

boxes or writing short answers. In the form, Dr. Chatham opined Wright was unable

to work without restrictions due to lupus with optic neuritis and loss of vision in her

left eye, which he believed to be permanent. (R. 597). The May 30, 2017 letter

notes the same lupus diagnosis and left eye vision deficits, as well as additional

symptoms of fatigue, arthritis, photosensitive skin rashes, and elevated antinuclear

antibodies. (R. 661). The letter concludes with Dr. Chatham’s opinion that Wright

was unable to work as of February 1, 2017, and she would be unable to return to

work for more than six hours a day in the foreseeable future due to her symptoms

and the side-effects of her medications. (Id.). The May 31, 2017 physical capacity

form is a familiar form in which Dr. Chatham checked boxes indicating his opinion

of Wright’s ability to perform certain tasks. (R. 662-64).

      As an initial matter, Wright contends the ALJ erred by failing to address Dr.

Chatham’s February 20, 2017 letter.        (Doc. 16 at 11-12).      However, as the

Commissioner notes, the opinions Dr. Chatham expressed in the February 20, 2017

letter are duplicative of the opinions he gave on May 30 and May 31, 2017. (See

Doc. 17 at 11-12). The ALJ did specifically address and discuss Dr. Chatham’s


                                          14
        Case 4:19-cv-01669-SGC Document 18 Filed 03/31/21 Page 15 of 17




treatment history with Wright, as well as the May 2017 opinions. (R. 22-23; see R.

609-615, 661-664). While the ALJ did not specifically discuss the February 20,

2017 opinion, “there is no rigid requirement that the ALJ specifically refer to every

piece of evidence in his decision, so long as the ALJ’s decision” enables the district

court to conclude he considered the medical condition as a whole. Dyer, 395 F.3d

at 1211.

       The ALJ gave some weight to Dr. Chatham’s opinions, concluding his

findings regarding exertion and manipulation were consistent with his examination

findings; however, the ALJ concluded Dr. Chatham’s “overall conclusion regarding

[Wright’s] ability to work any job are inconsistent with those same exam findings

and the other evidence in the case.” (R. 22-23). Notably, the physical capacity form

itself appears to be inconsistent with the accompanying letter. While the letter states

Wright could not work for more than six hours a day, the physical capacity form

indicates she could sit for four hours (up to four hours continuously), stand for two

hours (up to one hour continuously), and walk for two hours (up to one hour

continuously) during an eight-hour day. (R. 661-62).3 Dr. Chatham also opined

Wright could frequently lift up to ten pounds, occasionally lift up to one hundred

pounds, and occasionally bend, squat, crawl, and reach, but could never climb. (R.


3
  These limitations imposed by Dr. Chatham also undermine Wright’s testimony regarding her
inability to sit or stand for more than fifteen-twenty minutes at a time and her need to lie down for
half of the day. (R. 123-24).
                                                15
       Case 4:19-cv-01669-SGC Document 18 Filed 03/31/21 Page 16 of 17




663). In discounting Dr. Chatham’s ultimate conclusion regarding Wright’s ability

to work, the ALJ relied on the already-discussed examination notes (many of which

were created by Dr. Chatham), routinely showing her gait, range of motion,

sensation, and motor functions were normal. (R. 22-23, 498, 609-11, 667-68, 680-

81, 699-702, 843-47, 1014-18, 1074-76).           These inconsistencies with Dr.

Chatham’s—and other treating physicians’—treatment notes constitute substantial

evidence sufficient to give less weight to his opinions.

      Substantial evidence also supports the ALJ’s evaluation of Dr. Ham’s

opinions. (R. 22, 981). Dr. Ham stated Wright’s “primary medical condition that

impacts her day to day life is Systemic Lupus Erythematosus, which causes

symptoms including generalized pain with myalgia’s and arthralgia’s, fatigue,

paresthesia and seizure activity.” (R. 981). Dr. Ham also notes that Wright suffers

from anxiety and severe chronic osteoarthritis, necessitating knee arthroplasty, and

her prescribed medication would cause dizziness, sedation, and loss of

concentration. (Id.). Dr. Ham concluded that Wright would be “unlikely to be able

to maintain employment of any kind.” (Id.).

      The ALJ gave Dr. Ham’s opinion partial weight due to his treating

relationship with Wright. (R. 22). However, the ALJ determined his ultimate

conclusion regarding Wright’s ability to work was “inconsistent with his own

examination findings that were unremarkable apart from musculoskeletal


                                         16
        Case 4:19-cv-01669-SGC Document 18 Filed 03/31/21 Page 17 of 17




tenderness.” (R. 22). The ALJ also noted that Dr. Ham’s records through 2018

indicated Wright had no musculoskeletal swelling or deformity and that her gait,

range of motion, sensation, and motor functions were normal. (Id.; see R. 1010-

1044). The ALJ also considered Dr. Ham’s report that Wright’s daily activities

improved with medication and her anxiety/depression did not interfere with her daily

activities. Id.

IV.    CONCLUSION

       Having reviewed the administrative record and considered all of the

arguments presented by the parties, the undersigned find the Commissioner’s

decision is supported by substantial evidence and in accordance with applicable law.

Therefore, the court finds the ALJ’s decision is due to be affirmed. A separate order

will be entered.

       DONE this 31st day of March, 2021.



                                              ______________________________
                                               STACI G. CORNELIUS
                                               U.S. MAGISTRATE JUDGE




                                         17
